DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: many references in the art disclose system and method for alerting other vehicles (following or tailgating vehicles) a driving condition of the leading vehicle (ahead vehicle) comprising a camera mounted to a back of the leading vehicle to capture a presence of following vehicle, a processor calculating a distance between the leading vehicle and the tailgating vehicle, and a display unit configured to indicate a dangerous following distance to warning the following vehicle, such as found in Danielson (US 10,279733) and Iwamoto (US 2004/0090314).  The prior art of record does not teach or suggest, in the claimed combination, a system comprising:
an image capturing device that captures an image of a travelling vehicle: 
an information processing device mounted on the image capturing device, the information processing device including a location information reception unit for receiving location information indicating a location where the dangerous driving occurred based on a satellite navigation system, upon reception of a signal indicating 
a cloud server that generates dangerous area information indicating a dangerous area specified according to a plurality of pieces of the location information acquired from the information processing device by communicating with the information processing device via a wide area communication network; and
a display device in a vehicle other than the travelling vehicle that displays, by communicating with the cloud server via the wide area communication network, the dangerous area indicated by the dangerous area information on a map.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAI T. NGUYEN whose telephone number is (571)272-2961.  The examiner can normally be reached on Mon-Fri: 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TAI T NGUYEN/Primary Examiner, Art Unit 2685                                                                                                                                                                                                        
February 27, 2021